     Case: 1:21-cv-02957 Document #: 16 Filed: 09/15/21 Page 1 of 3 PageID #:55




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


       JOANN LIU,                                     )
       On behalf of Plaintiff and a class             )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       21 cv 02957
                                                      )
       ARS NATIONAL SERVICES INC.,                    )
                                                      )
                       Defendant.                     )

                                       CASE STATUS REPORT

       As reported by Plaintiff, Joann Liu, by and through her attorneys Edelman, Combs,

Latturner & Goodwin, LLC, on July 13, 2021 [Docket No. 14], Plaintiff Liu and Defendant ARS

National Services., Inc. (“ARS”), have reached an agreement which will resolve Plaintiff’s case

against ARS.

       As of this filing, Plaintiff and ARS have exchanged several drafts of a proposed agreement

and are continuing to work on documenting the settlement. Presently, the Parties anticipate that

the settlement agreement will be finalized within 14 days and the Parties will be prepared to

dismiss the action, on an individual basis, 14 days thereafter.

         Consequently, Plaintiff requests that the Court continue the previously entered stay for an

additional 45 days by which the parties anticipate that the matter will be dismissed via stipulation.



                                                      Respectfully submitted,
   Case: 1:21-cv-02957 Document #: 16 Filed: 09/15/21 Page 2 of 3 PageID #:56



JOANN LIU                                        ARS NATIONAL SERVICES INC.

 By: /s/ Dulijaza Clark                          By: s/ Todd Stelter   (with permission)
Daniel A. Edelman                                David M. Schultz
Dulijaza Clark                                   Todd Stelter
Edelman, Combs, Latturner & Goodwin, LLC 20 S.
                                                 HINSHAW & CULBERTSON LLP
Clark Street, Suite 1500
                                                 151 North Franklin Street, Suite 2500
Chicago, IL 60603
                                                 Chicago, IL 60606
jclark@edcombs.com
dedelman@edcombs.com                             312-704-3000
(312) 739-4200                                   dschultz@hinshawlaw.com
                                                 tstelter@hinshawlaw.com
Attorneys for Plaintiff
                                                 Attorneys for Defendant
     Case: 1:21-cv-02957 Document #: 16 Filed: 09/15/21 Page 3 of 3 PageID #:57




                                    CERTIFICATE OF SERVICE

        I, Dulijaza Clark, certify that on September 15, 2021, I caused a true and accurate copy of
the foregoing document to be filed via the Court’s CM/ECF system which shall cause delivery
and notification of such filing upon the attorneys of record


                                                             /s/ Dulijaza Clark
                                                             Dulijaza Clark

Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email addresses for service:
courtecl@edcombs.com
